In the United States Court of Federal Claims
                                       OFFICE OF SPECIAL MASTERS
                                                No. 16-846V
                                            (Not to be Published)


*************************
                            *
GERALD O’CONNOR,            *
                            *                                     Filed: April 5, 2017
                Petitioner, *
                            *                                     Decision by Stipulation; Damages;
          v.                *                                     Tetanus Diphtheria Accellular Pertussis
                            *                                     (“Tdap”); Guillain-Barré Syndrome (“GBS”).
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for Petitioner.

James George Bartolotto, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                     DECISION AWARDING DAMAGES1

        On July 19, 2016, Gerald O’Connor filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleges he suffered from
Guillain-Barré syndrome as a result of his receipt of the tetanus-diphtheria-acellular-pertussis
(“Tdap”) vaccine on April 3, 2014. Moreover, Petitioner alleges that he experienced the residual
effects of this injury for more than six months.

        Respondent denies that Petitioner’s alleged injuries were caused-in-fact by his vaccination
and denies that the Tdap vaccine caused any other injury or his current condition. Nonetheless both
parties, while maintaining their above-stated positions, agreed in a stipulation (filed on April 5, 2017)

1
  This decision will be posted on the United States Court of Federal Claims website, in accordance with the E-Government
Act of 2002, 44 U.S.C. § 3501 (2012). As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object
to the decision’s inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the
whole decision will be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”). Individual
section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
that the issues before them could be settled, and that a decision should be entered awarding Petitioner
compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $150,000.00 in the form of a check payable to Petitioner.

Stipulation ¶ 8. This amount represents compensation for all damages that would be available under
Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                            2